Citation Nr: 0840798	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-39 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to June 
1971.  He died in June 2004, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In October 2008, prior to the scheduled hearing in November 
2008, the appellant notified the Board that she was too 
disabled to travel for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant asserts that the veteran's service-connected 
anxiety disorder for which he was rated 70 percent and for 
which he was in receipt of a total disability rating for 
compensation based on individual unemployability caused or 
contributed to the cause of the veteran's death.  

In support of her claim, the appellant authorized VA to 
obtain the records of Dr. O. Quintana of the McAllen Heart 
Hospital, dated from June 2002 to May 2004.  The RO requested 
these records in July 2004, but there was no response from 
the doctor and the appellant was not notified of this and 
given an opportunity to obtain the records herself.  



In October 2008, the appellant submitted additional evidence 
to the Board without a waiver of the right to have the 
evidence initially considered by the RO.  The evidence 
included an application to amend the certificate of death, 
signed by attending emergency room physician who treated the 
veteran at the time of his death, and who was the certifying 
physician on the original death certificate.  The physician 
amended the death certificated to list generalized anxiety 
disorder as a contributory cause of death. 

In light of the above, further procedural and evidentiary 
development is necessary, and the case is REMANDED to the RO 
for the following. 

1. Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

2. Obtain the records of treatment of the 
veteran from Dr. O. Quintana from June 
2002 to May 2004, as identified by the 
appellant in June 2004.  If there is no 
response, notify the appellant in 
accordance with 38 C.F.R. § 3.159(e).

3. Ask the appellant to furnish:  a) 
additional evidence from Dr. Roque 
concerning the rationale and any 
supporting medical or scientific study 
relied in amending the veteran's original 
death certificate; and b) a copy of any 
officially amended death certificate of 
the veteran issued by the State of Texas.  

4. Arrange for the veteran's file to be 
reviewed by a VA psychiatrist and a 
cardiologist to determine whether it was 
at least as likely as not that the 
veteran's service-connected anxiety 
disorder contributed to his death.  

The physicians are asked to comment on the 
September 2008 affidavit of Dr. Roque, who 
was the attending emergency room physician 
treating the veteran at the time of his 
death and who was the certifying physician 
on the original death certificate to the 
effect of adding neurosis, general anxiety 
disorder, as a contributory cause of 
death.  

In formulating an opinion, the examiners 
are asked to consider that in determining 
whether the veteran's service-connected 
anxiety disorder contributed to death, it 
must be shown that it contributed 
substantially or materially; that it 
combined to cause death; that it aided or 
lent assistance to the production of 
death.  It is not sufficient to show that 
it casually shared in producing death, but 
rather it must be shown that there was a 
causal connection.  

And there are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, there 
is for consideration whether there may be 
a reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this situation, 
however, it would not generally be 
reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.



Also, the examiners are asked to consider 
that the phrase "at least as likely as 
not" does not mean "within the realm of 
possibility", rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

5. After completion of the foregoing, 
adjudicate the claim of service connection 
for the cause of the veteran's death, 
based on a review of the entire 
evidentiary record to include the 
additional evidence submitted in October 
2008.  If the decision remains adverse to 
the appellant, provide her with a 
supplemental statement of the case and 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


